Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1-5, 7, 8, 10 and 11, are currently pending and have been considered below.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US 20130027227), in view of Lin et al. (US 20160019618). 
Claim 1:
Nordstrom discloses 
A system for obtaining URLs of businesses based on geo-identification area, the system comprising: 
wherein the server is programmed to:
receive location information from the at least one user computing device; 
(see Nordstrom [0066] and FIG. 1…” The vendor device 22 may display the list of users 14 [and their locations] and the user attributes to an operator, who may select one or more of the users 14, via, for example, a touch-sensitive display or other input device associated with the vendor device 22. The operator may also select a particular alert, such as an alert indicating the location of the vendor vehicle 18, or may manually enter a desired message. The vendor device 22 may then communicate the alert(s) and identifiers associated with the selected user(s) 14 to the server 24, which in turn generates and initiates a communication, such as an e-mail or IM to the selected users 14 that contains the alert“).
Nordstrom does not disclose
*at least one user computing device comprising a camera, the at least one user computer device coupled to the server, 
a server having a memory storing geo-identified URL data; 
automatically process the location information and determine what businesses have a geo-identification area near the location of the at least one user computing device, automatically find and retrieve geo-identified URL data corresponding to the businesses near the geo-identification area of the at least one user computing device, automatically deliver the geo-identified URL data to the at least one user computing device for direct access
wherein the geo-identified URL data is a list of geo-identified URL data from the server to the at least one user computing device for selection, wherein the user may select from the list a desired geo-identified URL data associated with a desired business to access on the at least one user computing device, wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the plurality of businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured by the camera of the user computing device.
Lin teaches
a server having a memory storing geo-identified URL data; 
automatically process the location information and determine what businesses have a geo-identification area near the location of the at least one user computing device, automatically find and retrieve geo-identified URL data corresponding to the businesses near the geo-identification area of the at least one user computing device, automatically deliver the geo-identified URL data to the at least one user computing device for direct access
(see Lin [0035, 0036] which discusses users making use of their cell phone camera to capture store related data such as store hours, and if the store is closed the user is presented with a link to view results of similar businesses in the user’s vicinity – see FIG 4B at 406. See also the map view presented to the user in FIG. 4C so the the user can use the augmented reality (AR) features o their device)
wherein the geo-identified URL data is a list of geo-identified URL data from the server to the at least one user computing device for selection, wherein the user may select from the list a desired geo-identified URL data associated with a desired business to access on the at least one user computing device, wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the plurality of businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured by the camera of the user computing device.
(see Lin [0035, 0036] which discusses users making use of their cell phone camera to capture store related data such as store hours, and if the store is closed the user is presented with a link to view results of similar businesses in the user’s vicinity – see FIG 4B at 406. See also the map view presented to the user in FIG. 4C so the user can use the augmented reality (AR) features o their device)
Therefore, from the teaching of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeting system of Nordstrom to include the above claim elements as taught by Lin in order to allow users to search and select which merchants they want to receive offers.
Claim 2:
Nordstrom discloses 
the at least one user computing device is located within a vehicle and is operable by a user within the vehicle.

Claim 3:
Nordstrom discloses 
the at least one user computing device is configured to operate a mobile application installed thereon, wherein operation of the mobile application couples the at least one user computing device to the server.
(see Nordstrom [0087] mobile device application…[0068] ..” The server 24 may determine that the at least one vendor 20 has a plurality of vendor vehicles 18 in operation, and may identify the particular vendor vehicle 18 that is closest to the respective user 14. “)
Claim 4:
Nordstrom discloses 
operation of the mobile application further determines the location of the at least one user computing device and sends location data including the location of the at least one user computing device to the server through the established connection.
(see Nordstrom [0066] and FIG. 1…which discusses business location alerted to users based on their location via ” The vendor device 22 may display the list of users 14 [and their locations] and the user attributes to an operator, who may select one or more of the users 14, via, for example, a touch-sensitive display or other input device associated with the vendor device 22. The operator may also select a particular alert, such as an alert indicating the location of the vendor vehicle 18, or may manually enter a desired message. The vendor device 22 may then communicate the alert(s) and identifiers associated with the selected user(s) 14 to the server 24, which in turn generates and initiates a communication, such as an e-mail or IM to the selected users 14 that contains the alert“).
Claim 5:
Nordstrom does not disclose 
location of the at least one user computing device within a predetermined distance of a business initiates the sending of geo-identified URL data corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device.
Lin teaches
location of the at least one user computing device within a predetermined distance of a business initiates the sending of geo-identified URL data corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device.
(see Lin [0035, 0036] which discusses users making use of their cell phone camera to capture store related data such as store hours, and if the store is closed the user is presented with a link to view results of similar businesses in the user’s vicinity – see FIG 4B at 406. See also the map view presented to the user in FIG. 4C so the user can use the augmented reality (AR) features on their device)
Therefore, from the teaching of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeting system of Nordstrom to include the above claim elements as taught by Lin in order to allow users to search and select which merchants they want to receive offers

Claim 7:
Nordstrom does not disclose 
wherein the list of geo- identified URL data further comprises a plurality of content types of geo-identified business data associated with each business, respectively, wherein the user may select from the plurality of content types of geo-identified URL data to access on the user computing device.
Lin teaches
wherein the list of geo- identified URL data further comprises a plurality of content types of geo-identified business data associated with each business, respectively, wherein the user may select from the plurality of content types of geo-identified URL data to access on the user computing device.
(see Lin [0035, 0036] which discusses users making use of their cell phone camera to capture store related data such as store hours, and if the store is closed the user is presented with a link to view results of similar businesses in the user’s vicinity – see FIG 4B at 406. See also the map view presented to the user in FIG. 4C so the the user can use the augmented reality (AR) features on their device)
Therefore, from the teaching of Lin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the targeting system of Nordstrom to include the above claim elements as taught by Lin in order to allow users to search and select which merchants they want to receive offers and other information.
Claim 8:
Nordstrom does not disclose 
the plurality of content types of geo-identified URL data includes at least one of a hyperlinked text URL, an advertisement hyperlinked to a URL, or a combination thereof, wherein the advertisement is one of a photo, a graphic, a video, an audio, or any combination thereof.
Silvestro teaches
the plurality of content types of geo-identified URL data includes at least one of a hyperlinked text URL, an advertisement hyperlinked to a URL, or a combination thereof, wherein the advertisement is one of a photo, a graphic, a video, an audio, or any combination thereof.
 (see Silvestro [0068, 0079]..
[0068] and FIG. 4D…discuss and show merchant URL data such as coupons, map view, images, etc. via ” an image to be displayed in some cases in which the described systems display information on the merchant location, a URL of one or more websites relating to the merchant
[0079] and FIGS. 2C, 2E, 2F discuss and show user devices within set distance to merchants).
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US 20130027227), in view of Lin et al. (US 20160019618), and further in view of Heath (US 20130073389). 
Claim 10:
The Combination of Nordstrom and Silvestro does not disclose
selecting the floating identifier opens a web browser on the at least one user computing device and automatically directs the at least one user computing device to the URL of the business.
Heath teaches
selecting the floating identifier opens a web browser on the at least one user computing device and automatically directs the at least one user computing device to the URL of the business.
(see Heath [0208], and FIG. 3B at 74 and FIG. 12 which discuss and show company logo 74 [floating identifier] bing clicked to open a web browser to direct the user to a merchant) 
[AltContent: arrow]
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nordstrom (US 20130027227), in view of Lin et al. (US 20160019618), and in view of Heath (US 20130073389), and further in view of Tatzel et al. (US 20140100994). 
Claim 11:
The Combination of Nordstrom, Lin and Heath does not disclose
the at least one user computing device comprises a camera, wherein the display of the corresponding business with which each floating identifier is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the business, wherein the business viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding business.
Tatzel teaches
the at least one user computing device comprises a camera, wherein the display of the corresponding business with which each floating identifier is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the business, wherein the business viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding business.
(see Tatzel [0091] and FIG. 4 which discuss and show augmented reality shopping and camera views etc..via “One or more of such parameters can be used to determine how a two dimensional augmented reality shopping view 202 displayed to the user by the screen 108 of the mobile device 102 is properly mapped to an augmented three dimensional model of a specific shopping display 104 at which the mobile device camera is directed“
.
Response to Arguments
The Applicant has overcome the Alice 101 rejection. The Examiner concedes that by incorporation the use of the camera as an integral part of the steps of the claimed invention in combination with the additional elements as claimed, it serves to overcome the Alice 101 rejection. The Applicant’s amendments changed the context of the claimed invention and required introduction of new art. Therefore the applicant’s arguments are now moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-5102.  The examiner can normally be reached on Tuesday through Friday from 7:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas whose telephone number is 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.


/RMH/
/Rodney Henry/ Patent Examiner Art Unit 3681



	
	
	
	/HAJIME ROJAS/            Supervisory Patent Examiner, Art Unit 3681